DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Claims 1-20 are currently pending and are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 04/18/2021, this present application is a continuation (CON) of 16/983,740 that was filed on 08/03/2020.  16/983,740 claims priority to three (3) provisional applications, which are 62/883,809 that was filed on 08/07/2019, 62/895,869 that was filed on 09/04/2019, and 63/100,611 that was filed on 03/23/2020.  Therefore, this application has an effective filing date of 08/072019 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 04/18/2021; 05/27/2021; 06/04/2021; 10/14/2021; 03/22/2022; and 08/19/2022 have been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. (US Patent Application Publication US 2008/0275118 A1).
For claims 1-3 and 12, Shaw et al. claim a topical composition (refers to instant claim 3) for stimulating hair growth in a mammal comprising: a hair growth stimulating agent and/or hair density increasing agent; a hair and/or skin lightening and/or neutralization agent; and a cosmetically, personal care, or pharmaceutically acceptable excipient, carrier or vehicle, wherein the composition has the effect of increasing length and/or thickness and/or density, and/or combination thereof, of the hair without darkening the hair and/or skin and/or iris of the mammal, and preventing hair loss (Claim 1).  The type of a hair growth stimulating agent and/or hair density increasing agent include Minoxidil, Travoprost, and combinations thereof (refers to instant claimed travoprost and minoxidil of claim 1) (Claim 4).  The type of hair include head hair, scalp hair, eyelashes, eyebrows, mustaches, beards, chest, legs, arms, and combinations thereof (refers to instant claims 2 and 12) (Claim 6).  Shaw et al. also claim the following processes: (i) a method for stimulating hair growth in a mammal comprising the application to mammalian skin an effective amount of the composition of claim 1 (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 14).  (ii) a method for increasing the thickness, and length of hair which comprises applying to the eyelids in the immediate vicinity of the normal lash line, or on the eyelashes, a composition according to claim 1 (refers to instant claimed applying step of claim 1; and instant claims 2 and 12) (Claim 16).  (iii) a method for stimulating the growth of natural eyelashes in a human subject which comprises: applying to the base of the eyelash, or on the eyelashes, a therapeutically effective amount of the composition of claim 1 (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 17).  (iv) a method for stimulating the growth of eyelashes in a patient which comprises: applying to the base of the eyelash, or on the eyelashes, a therapeutically effective amount of the composition of claim 1, wherein the patient suffers from alopecia (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 19).  (v) a method for stimulating the growth of a natural eyebrow or eyebrows in a human subject which comprises: applying to the eyebrow or eyebrows a therapeutically effective amount of the composition of claim 1 (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 21).  And (vi) a method for stimulating the growth of an eyebrow or eyebrows in a patient which comprises: applying to the eyebrow or eyebrows a therapeutically effective amount of the composition of claim 1, wherein the patient suffers from alopecia (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 23).
While Shaw et al. do not explicitly disclose the limitations as recited by instant claims 4, 5, 8-11, and 13-20, these limitations are functional limitations of the instant claimed composition and/or compound that characterize intrinsic properties which naturally flow from carrying out the active method step of applying the instant claimed composition and/or compound, which is taught by Shaw et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the composition and method of Shaw et al. do anticipate the instant claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US Patent Application Publication US 2008/0275118 A1).
For claims 1-3 and 12, Shaw et al. claim a topical composition (refers to instant claim 3) for stimulating hair growth in a mammal comprising: a hair growth stimulating agent and/or hair density increasing agent; a hair and/or skin lightening and/or neutralization agent; and a cosmetically, personal care, or pharmaceutically acceptable excipient, carrier or vehicle, wherein the composition has the effect of increasing length and/or thickness and/or density, and/or combination thereof, of the hair without darkening the hair and/or skin and/or iris of the mammal, and preventing hair loss (Claim 1).  The type of a hair growth stimulating agent and/or hair density increasing agent include Minoxidil, Travoprost, and combinations thereof (refers to instant claimed travoprost and minoxidil of claim 1) (Claim 4).  The type of hair include head hair, scalp hair, eyelashes, eyebrows, mustaches, beards, chest, legs, arms, and combinations thereof (refers to instant claims 2 and 12) (Claim 6).  Shaw et al. also claim the following processes: (i) a method for stimulating hair growth in a mammal comprising the application to mammalian skin an effective amount of the composition of claim 1 (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 14).  (ii) a method for increasing the thickness, and length of hair which comprises applying to the eyelids in the immediate vicinity of the normal lash line, or on the eyelashes, a composition according to claim 1 (refers to instant claimed applying step of claim 1; and instant claims 2 and 12) (Claim 16).  (iii) a method for stimulating the growth of natural eyelashes in a human subject which comprises: applying to the base of the eyelash, or on the eyelashes, a therapeutically effective amount of the composition of claim 1 (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 17).  (iv) a method for stimulating the growth of eyelashes in a patient which comprises: applying to the base of the eyelash, or on the eyelashes, a therapeutically effective amount of the composition of claim 1, wherein the patient suffers from alopecia (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 19).  (v) a method for stimulating the growth of a natural eyebrow or eyebrows in a human subject which comprises: applying to the eyebrow or eyebrows a therapeutically effective amount of the composition of claim 1 (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 21).  And (vi) a method for stimulating the growth of an eyebrow or eyebrows in a patient which comprises: applying to the eyebrow or eyebrows a therapeutically effective amount of the composition of claim 1, wherein the patient suffers from alopecia (refers to instant claimed applying step of claim 1; and instant claim 12) (Claim 23).
The teachings of Shaw et al. differ from the presently claimed invention as follows:
While Shaw et al. do not explicitly disclose the limitations as recited by instant claims 4, 5, 8-11, and 13-20, these limitations are functional limitations of the instant claimed composition and/or compound that characterize intrinsic properties which naturally flow from carrying out the active method step of applying the instant claimed composition and/or compound, which is taught by Shaw et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

While Shaw et al. do not explicitly disclose that the type of alopecia is androgenetic alopecia as recited by instant claim 6, it is recognized in the pharmaceutical art that alopecia is androgenetic is the most common form of hair loss (see Iorizzo et al. (Expert Opin. Pharmacother., 2015, 16(15), pp. 2343-2354; especially para. 2 on pg. 2343).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognized that the type of patient population as taught by Shaw et al. overlap the type of patient population as recited by instant claim 6.  Thus, in view of the teachings of Shaw et al. and art recognized knowledge, there would have been a reasonable expectation of success to use the composition of Shaw et al. to treat patient suffering from androgenetic alopecia.
While Shaw et al. do not explicitly disclose the dosing regimen as recited by instant claim 7, dosing regimen is a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans. Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred. These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the teachings of Shaw et al. do render the invention of the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,993,944 B2 (referred hereinafter as Wurst).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition used by the method of the instant claim 1 and the composition of claim 1 of Wurst have similar structural features.

17/233,506
US 10,993,944 B2
1. A method of treating hair loss in a patient suffering therefrom comprising applying a formulation wherein the active agents consist of travoprost and minoxidil.
1. A composition for use in the treatment of hair loss wherein the active agents consist of about 0.05%-0.5% w/v travoprost and 1 %-7% w/v minoxidil.


While Wurst does not explicitly claim the treatment methodology as recited by instant claim 1, Wurst exemplify using the claimed composition to treat hair loss (see e.g. Examples III on col. 50).  As recognized by the court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharm. court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted ….”.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,993,944 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020